                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

AMANDA CHRISTINE CLARK,

            Plaintiff,

v.                                      Case No:   2:17-cv-501-FtM-29DNF

COMMISSIONER       OF       SOCIAL
SECURITY,

            Defendant.


                              OPINION AND ORDER

       This matter comes before the Court on plaintiff's Petition

for EAJA Fees Pursuant to 28 U.S.C. 2312(d) (Doc. #34) filed on

June 6, 2019.      The Commissioner filed an Opposition (Doc. #35) on

June 24, 2019, and plaintiff filed a Reply (Doc. #38) on July 22,

2019, with leave of Court.           Plaintiff seeks an award of $8,510.88

in attorney fees and $12.00 in paralegal fees.              For the reasons

set forth below, plaintiff’s petition is granted.

                                          I.

       On March 8, 2019, the Court issued an Opinion and Order (Doc.

#31)    adopting    in     part   the     Magistrate   Judge’s   Report    and

Recommendation (Doc. #25).            At step five, the Magistrate Judge

found that a significant number of jobs existed in the national

economy:

       The ALJ’s misstatement was harmless, though, as the
       Court recommends that substantial evidence supports
       the ALJ’s finding that Plaintiff could perform the
     ticket taker job because 10,000 jobs in the
     national economy for the ticket taker position is
     a significant number of jobs.       See Brooks v.
     Barnhart, 133 F. App’x 669, 671 (11th Cir. 2005)
     (substantial evidence supported ALJ’s finding that
     840 jobs in the national economy constituted
     significant number of jobs); Rodriguez v. Comm’r of
     Soc. Sec., No. 6:17-cv-1374-Orl-22GJK, 2018 WL
     840129, at *6 (M.D. Fla. Jan. 25, 2018) (harmless
     error where ALJ erred as to one job at step five
     but made valid findings as to a different job);
     Johnson v. Comm’r of Soc. Sec., No. 5:14-cv-141-
     Oc-PRL, 2014 WL 12623026, at *5 (M.D. Fla. Sept. 9,
     2014).

(Doc. #25, p. 23.)      The undersigned disagreed with the ultimate

conclusion   that   a   significant   number   of   jobs   existed   in   the

national economy:

     Here, the ALJ erred as to plaintiff’s ability to
     perform two of the three jobs, and made no findings
     at all regarding the sufficiency of the number of
     ticket taker jobs standing alone. The Court is
     persuaded by Randazzo v. Berryhill, 725 F. App’x
     446, 448 (9th Cir. 2017), which found harmless
     error did not apply because “10,000 electrical
     accessories assembler jobs found by the expert may
     not amount to a significant number of jobs in the
     national economy.” This is particularly so in this
     case, where the ALJ seemed to take some comfort in
     the availability of the two sedentary jobs which
     were erroneously considered.

(Doc. #31, pp. 9-10.)         The undersigned affirmed in part the

Decision of the Commissioner of Social Security, and remanded to

make factual findings as to whether the number of ticket-taker

jobs available in the national economy constituted a significant

number within the meaning of the statute and regulation, and to

also clarify the weight given to Dr. Kelly’s opinion.




                                  - 2 -
                                       II.

     A prevailing party is entitled to fees, costs, and other

expenses “unless the court finds that the position of the United

States was substantially justified or that special circumstances

make an award unjust.”     28 U.S.C. § 2412(d)(1)(A).        In seeking an

award, plaintiff must show that she is a prevailing party with a

net worth that does not exceed $2 million, allege that the position

of the United States was not substantially justified, and submit

an application with an itemized statement as to the time expended

and the rate applied.      Scarborough v. Principi, 541 U.S. 401, 408

(2004)   (citing   28   U.S.C.   §    2412(d)(1)(B),    (d)(2)(B)).       The

Commissioner argues that relief should be denied because its

position was substantially justified, even if erroneous.

     “Whether   or   not   the   position    of   the   United   States   was

substantially justified shall be determined on the basis of the

record (including the record with respect to the action or failure

to act by the agency upon which the civil action is based) which

is made in the civil action for which fees and other expenses are

sought.”   28 U.S.C. § 2412(d)(1)(B).         The United States Supreme

Court “have held that the term ‘substantially justified’ means

‘justified in substance or in the main’—that is, justified to a

degree that could satisfy a reasonable person.”             Comm'r, I.N.S.

v. Jean, 496 U.S. 154, 158 n.6 (1990) (quoting Pierce v. Underwood,

487 U.S. 552, 565-566 (1988)).         The Eleventh Circuit, as has the



                                     - 3 -
majority of court of appeals, defines ‘substantially justified’

as:

          The government's position is substantially
          justified under the EAJA when it is ‘justified
          to a degree that would satisfy a reasonable
          person’—i.e. when it has a reasonable basis in
          both law and fact.” United States v. Douglas,
          55 F.3d 584, at 588 (11th Cir. 1995) (quoting
          Pierce, 487 U.S. at 565, 108 S. Ct. at 2550.
          “The government bears the burden of showing
          that    its   position    was    substantially
          justified.” City of Brunswick, Ga. v. United
          States, 849 F.2d 501, 504 (11th Cir. 1988).

United States v. Jones, 125 F.3d 1418, 1425 (11th Cir. 1997).

      In this case, the Court found that “the ALJ erred as to

plaintiff’s ability to perform two of the three jobs, and made no

findings at all regarding the sufficiency of the number of ticket

taker jobs standing alone.”      (Doc. #31, p. 10.)     The Court found

that a remand was necessary for a factual finding as to whether

the ticket taker job standing alone constituted a significant

number of jobs in the national economy because the two sedentary

jobs were erroneously considered.        (Id.)     The Court also found

that the ALJ should clarify on remand whether marked limitation in

maintaining   attention   is   consistent   with   carrying   out   simple

instructions.   (Id., p. 15.)

      The Commissioner argues that attorney fees should not be

assessed because its position was substantially justified.            The

Commissioner argues that the ALJ did not mischaracterize the

vocational expert’s testimony, but actually disagreed with the



                                 - 4 -
vocational expert, and the District Court relied on cases outside

of the Eleventh Circuit despite the fact that “Eleventh Circuit

has routinely” applied the harmless error test and has found that

as few as 840 is a significant number of jobs in the national

economy.   (Doc. #35, pp. 4-5.)

     Having   reviewed   the   record,    the   Court   finds    that   the

Commissioner’s position was not substantially justified, and a

reasonable person would find that the Commissioner’s position did

not have a reasonable basis in law and fact.       The ALJ did not make

a finding on whether there were a significant number of jobs, and

the ALJ determined that plaintiff could do jobs that were outside

of the vocational expert’s testimony.      The Commissioner relies on

an unpublished case, Brooks v. Barnhart, 133 F. App'x 669 (11th

Cir. 2005), which is neither binding nor persuasive.            In Brooks,

the ALJ’s finding that 840 jobs constituted a significant number

of jobs in the national economy was found to be supported by

substantial   evidence   because    the   ALJ   made    the     independent

determination after relying on the vocational expert.            Brooks v.

Barnhart, 133 F. App'x 669, 671 (11th Cir. 2005) (noting that the

vocational expert’s determination is not binding).               Brooks is

differentiated from this case because in this case the ALJ erred

in his summation of what the vocational expert concluded and

therefore the Commissioner was not substantially justified.




                                  - 5 -
                                           III.

       As plaintiff is a prevailing party and the position of the

United    States   was    not   substantially        justified,        plaintiff   is

entitled to attorney’s fees and costs.               A reasonable attorney fee

is    calculated   by    multiplying      the     number   of   hours    reasonably

expended by the reasonable hourly rate.              Hensley v. Eckerhart, 461

U.S. 424, 433 (1983).        The party seeking an award of fees should

submit adequate documentation of hours and rates in support, or

the award may be reduced.          Id.    A “reasonable hourly rate” is “the

prevailing market rate in the relevant legal community for similar

services by lawyers of reasonably comparable skills, experience,

and reputation.”        Norman v. Housing Auth. of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988).             The burden is on the fee applicant

“to produce satisfactory evidence” that the rate is in line with

those prevailing in the community.               Blum v. Stenson, 465 U.S. 886,

896 n.11 (1984).

       Attorney Carol Avard spent 33.50 hours on the preparation of

the case, and attorney Mark Zakhvatayev spent 6.50 hours on the

case and 2.3 additional hours on the fee petition.                     Counsel seek

a total of $8510.88 in attorney fees and $12 in paralegal fees.

The    Commissioner      objects    to    the    paralegal      fees   as    “clearly

clerical” in nature.        (Doc. #35, p. 1 n.2.)          The Court agrees that

the “filing of Objections to Report and Recommendation by CM/ECF”

is clerical in nature.          This amount will be denied.                 The Court



                                         - 6 -
finds that the hourly rates and hours expended are otherwise

reasonable and due to be awarded.         Counsel attached an Attorney

Fee Contract for Social Security Benefits/SSI Fee Agreement –

Federal Court (Doc. #34-1) which includes an assignment of awarded

fees and costs to counsel.        The Court will award the fees to

plaintiff, and the fees may be paid directly to counsel if the

government determines that plaintiff does not owe a federal debt

pursuant to Astrue v. Ratliff, 560 U.S. 586, 594 (2010).

     Accordingly, it is hereby

     ORDERED:

     1. Plaintiff's Petition for EAJA Fees Pursuant to 28 U.S.C.

          2312(d) (Doc. #34) is GRANTED except as to the paralegal

          fees.

     2. Attorney fees in the amount of $8,510.88 are hereby awarded

          to plaintiff, and may be paid directly to counsel if the

          United States Department of Treasury determines that no

          federal debt is owed.

     3. The Clerk shall enter an amended judgment accordingly.

     DONE and ORDERED at Fort Myers, Florida, this         30th    day

of September, 2019.




Copies:   Counsel of Record




                                  - 7 -
